TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 24, 2013



                                      NO. 03-13-00143-CR


                                 Julio Cesar Castro, Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
              DISMISSED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that the appeal should be dismissed: it is ORDERED,

ADJUDGED and DECREED by the Court that the appeal be dismissed in accordance with the

opinion of this Court; and it appearing that the appellant is indigent and unable to pay costs, that

no adjudication as to costs be made; and that this decision be certified below for observance.